DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Groups Ic and Id (i.e., claims 1, 5-9) in the reply filed on 11/16/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Klug et al. (US 20200012044; “Klug”).
	Referring to claim 1, Klug teaches an eyepiece waveguide (1100) (Fig. 11; para [0079]:  FIG. 11 is a cross-sectional view of a portion of an example eyepiece waveguide stack 1100; para [0006]: an eyepiece for a virtual reality, augmented reality, or mixed reality system is disclosed) comprising: a set of waveguide layers (1104) having a world side and a user side (Fig. 11; para [0079] an edge seal structure 1108 for supporting eyepiece waveguides 1104 in a stacked configuration); a first cover plate (1102) having a first optical power and disposed adjacent the world side of the set of waveguide layers (Fig. 11; para [0081]: world-side cover window 1102; para [0088]: FIG. 13A illustrates a front view (in the as-worn position) of one half of an example
eyepiece waveguide 1300 for a VR/AR/MR system. The eyepiece waveguide 1300 can include...an exit pupil expander (EPE) region 1330; para [0006]: an exit pupil expander (EPE) region formed on or in the first waveguide substrate...the EPE region comprising an amount of optical power); and a second cover plate (1106) having a second optical power and disposed adjacent the user side of the set of waveguide layers (Fig. 11; para [0081]: an eye-side cover window 110; para [0090]: an eyepiece can include multiple eyepiece waveguides 1300 made of multiple substrates 1302 that are stacked together (separated by a cladding layer). Each substrate 1302 can be as illustrated in FIG. 13A and can be designed as a waveguide to project image data into the eye; para [0009]: the EPE region of the second waveguide substrate comprises an amount of optical power that is different than the optical power of the EPE region of the first waveguide substrate).
	Thus claim 1 is met.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that the reference Yu et al. (US 20160163753; “Yu”) has been closely scrutinized regarding its applicability.  Yu is disclosed as a nanowire in the form of an optical fiber-type waveguide; this means that the shells are not planar layers but, rather concentric, essentially circular-cross-section layers about the central nanowire. In contrast, the reference applied in the rejection of instant claim 1 above, Klug, stacked planar layers (Klug fig. 11).  At least for this reason Yu is not considered as analogous art to Klug and Yu is not considered as combinable with Klug for rejecting instant claims 5-7.  Moreover, there are no nano-features indicated on the outer shells of Yu’s nanowire waveguide.   
Claims 5-9 are considered as containing allowable subject matter as no prior art is properly applicable to claims 5-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874